DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the prohibited term “discloses”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
claim 1; the transmission end (121)
claim 1; the roller cover mounting shaft (122)
claim 1; driven bearing (123)
claim 3; a step
claim 3; a perforation height
claim 4; an arc step
claim 4; an extending guide platform
claim 5; roller shutter cover baffles
claim 6; toothed reels
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites, “a stripped winding shaft”.  There is no definition of stripped winding shaft in the specification, and the phrase is not a term of art that is known to one having ordinary skill in the art.  As such, the term is indefinite and has not been included in any prior art rejections.
Claim 3 recites both “a step” and “perforation height” in lines 2 and 3.  There is no definition of either in the specification, and the phrases are not terms of art that are known to one having ordinary skill in the art.  As such, the terms are indefinite and have not been included in any prior art rejections.
Claim 4 recites both “an arc step” and “an extending guide platform” in lines 2 and 3.  There is no definition of either in the specification, and the phrases are not terms of art that are known to one having ordinary skill in the art.  As such, the terms are indefinite and have not been included in any prior art rejections.
Claim 5, line 2 recites, “roller shutter cover baffles”.  There is no definition of roller shutter covers in the specification, and the phrase is not a term of art that is known to one having ordinary skill in the art.  As such, the term is indefinite and has not been included in any prior art rejections.
Claim 6, line 2 recites, “toothed reels”.  There is no definition of toothed reels in the specification, and the phrase is not a term of art that is known to one having ordinary skill in the art.  As such, the term is indefinite and has not been included in any prior art rejections.
Claims 2 and 7-11 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannan (US 2016/0236552).
Hannan discloses a truck box cover device extended and retracted in a transmission manner, comprising a clutch type driving gearbox 48, a roller shutter shaft 44, a roller shutter cover 42B and roller shutter cover rail support frames 34, wherein the clutch type driving gearbox is connected with the roller shutter shaft to drive the roller shutter shaft to rotate in a forward/reverse manner or stop rotating; the roller shutter shaft 44 is a winding shaft and comprises a transmission end (left end at motor 48) and a roller shutter cover mounting shaft (shaft 44 is the storage device); one end of the transmission end is connected with the clutch type driving gearbox 166 and is driven by the clutch type driving gearbox to correspondingly rotate, and the other end is connected to the roller shutter cover mounting shaft (see Fig. 11B); one end, away from the transmission end, of the roller shutter cover mounting shaft is fixed to the interior of a driven bearing 132 (right end; see Fig. 2); one end of the roller shutter cover is fixed to the roller shutter shaft, and the other end retracts in an extension direction of the roller shutter cover rail support frame; the roller shutter cover rail support frames are vertically and oppositely located on two sides of the roller shutter cover mounting shaft (see Fig. 2); a rail slot is formed in an inner side wall in a retraction direction of the roller shutter cover (see Fig. 2); the two rail slots are located in two sides of the roller shutter cover in the retraction direction; outer sides of the roller shutter cover rail support frames fit for two side walls of an opened top cover in a truck box (see Fig. 1).
Regarding Claim 2, the cover has hinged slats 30.

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the cited art relates to roller covers for pickup trucks.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612